PER CURIAM.
Upon consideration of the appellant’s response to the court’s order of August 14, 2006, the court has determined that the order does not constitute a final order of dismissal. Specifically, although the order grants a motion to dismiss with regard to a party, the lower tribunal has not yet dismissed the individual as a party to the action. See generally Benton v. Moore, 655 So.2d 1272, 1273 (Fla. 1st DCA 1995). Accordingly, the appeal is hereby dismissed for lack of jurisdiction.
DISMISSED.
WOLF, VAN NORTWICK, and BROWNING, JJ., concur.